Citation Nr: 0326314	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for scars claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment 
rendered in April 1988, November 1988, October 1991, and 
November 1992 to December 1992.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiac disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment rendered in April 1988, November 1988, 
October 1991, and November 1992 to December 1992.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the VA Forms 21-4142 submitted 
by the veteran in June 2003, please 
contact Monroe County Hospital and Dr. 
Harvey Jones in order to obtain all 
records regarding any treatment for scars 
and/or any cardiac disorder, received 
between June 2000 and the present.  
Associate all responses received with the 
claims file.

2.  Please obtain the veteran's records 
from the VA Medical Center (VAMC) in 
Macon, Georgia, regarding any treatment 
for scars and/or any cardiac disorder, 
received between June 2000 and the 
present.  Request complete clinical and 
outpatient treatment records, notes, 
consultation reports, medications, 
laboratory tests, imaging, procedures, 
problem lists and emergency room reports.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: copies of any 
medical records utilized in determining 
the veteran's original eligibility and 
continued entitlement to SSA disability 
benefits (SSDI or SSI), if any, to 
include any Administrative Law Judge 
(ALJ) decision and the associated List of 
Exhibits.

4.  After the above development requested 
in Paragraph Nos. 1 through 3 is 
accomplished to the extent possible, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examinations: a 
surgical examination to delineate the 
nature and extent of the veteran's scars 
from VA surgical procedures and a 
cardiology examination to show the 
nature, etiology and onset date of 
current cardiac pathology.  Send the 
claims folder to the examiners for 
review.  All necessary noninvasive tests 
and studies, such as imaging tests or 
photographs, should be conducted.  An 
opinion should be obtained from the 
cardiologist even if the veteran does not 
report for the examination.

Give the following instructions to the 
examiners:

Dear Doctors,

In order to keep this case from being 
sent back for corrective action, please 
keep in mind that the purpose of your 
examination is not for the treatment of 
the veteran, but rather is forensic in 
nature.  Please consider the information 
in the claims file and the data obtained 
from the examination (or claims file 
review alone if the examination is not 
accomplished) to provide the requested 
opinions.  All necessary noninvasive 
tests and studies should be conducted.

It is very important for you to remember 
that this case involves questions 
concerning the existence of additional 
disability as the result of VA 
medical/surgical treatment provided in 
April 1988, November 1988, October 1991, 
and November-December 1992.  In order for 
you to determine whether additional 
disability exists following medical or 
surgical treatment, the veteran's 
physical condition immediately prior to 
the treatment on which the 1151 claim is 
based should be compared with his 
subsequent physical condition.  
Compensation is not payable for the 
continuance or natural progress of the 
disease for which surgical treatment was 
authorized.  In determining whether such 
additional disability resulted from a 
disease or injury suffered as a result of 
treatment, or an aggravation of an 
existing disease suffered as a result of 
treatment, it must be shown that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  Compensation is prohibited 
for the "necessary consequences" of 
surgical treatment or examination.  
"Necessary consequences" are those that 
are certain to result from, or were 
intended to result from the surgery.  
While scars are a necessary consequence 
of surgery, painful or tender scars are 
not certain to result from, or intended 
to result from, the surgery.

Something else that is very important for 
you to remember while rendering an 
opinion is that, in this case, no finding 
regarding fault or negligence on the part 
of the VA is required or relevant.  
The surgical examiner should make 
specific findings with respect to the 
location, size and shape of the scar from 
each of the following: 

a.) the April 1988 right 
thoracotomy;
b.) the November 1988 punch biopsies 
of the left pretibial area and the 
right lateral lower hip area;
c.) the October 1991 left cardiac 
catheterization; and
d.) the November-December 1992 
cardiac bypass surgery with 
subsequent pericardial window and 
sternal rewiring.  

You must provide a detailed description 
of any associated pain or tenderness as 
well as the presence of any disfigurement 
or any limitations caused by any 
adhesions or nerve impairment from any 
scar, including impairment affecting 
motion and strength of the right or left 
chest, side or back or extremity 
function.  Range of motion studies should 
include abduction, adduction, flexion, 
extension and external and internal 
rotation, etc., given in degrees and with 
the normal range stated in degrees.  If 
you find any scar to be disfiguring, have 
photographs of that scar taken.  You 
should furnish an opinion on the question 
of whether the scars present represent 
the type and extent of scar normally 
expected with the associated procedure.  
If the scar is not of the normally 
expected sort, described how the scar 
differs from the expected scar.



The cardiology examiner should furnish 
opinions concerning the following:

(a.) What were the manifestations of 
cardiac pathology present prior to 
the April 1988 right thoracotomy?; 
the November 1988 punch biopsies of 
the left pretibial area and the 
right lateral lower hip area?; the 
October 1991 left cardiac 
catheterization?; and the November-
December 1992 cardiac bypass surgery 
with subsequent pericardial window, 
upper and lower pulmonary embolus, 
atrial fluttering and sternal 
rewiring?

(b.) What, if any, are the current 
manifestations of cardiac pathology?

(c.) Did the veteran develop any 
additional identifiable left 
thoracic disabilities due to any VA 
treatment, including surgery, during 
the April 1988 right thoracotomy?; 
the November 1988 punch biopsies of 
the left pretibial area and the 
right lateral lower hip area?; the 
October 1991 left cardiac 
catheterization?; or the November-
December 1992 cardiac bypass surgery 
with subsequent pericardial window, 
upper and lower pulmonary embolus, 
atrial fluttering and sternal 
rewiring? 

(d.) If so, you should identify the 
specific additional disability or 
disabilities caused by the 
particular VA treatment, namely, the 
April 1988 right thoracotomy; the 
November 1988 punch biopsies of the 
left pretibial area and the right 
lateral lower hip area; the October 
1991 left cardiac catheterization; 
and the November-December 1992 
cardiac bypass surgery with 
subsequent pericardial window, upper 
and lower pulmonary embolus, atrial 
fluttering and sternal rewiring.  
You are again advised that the 
question of negligence is not at 
issue.

You should review the entire record and 
provide a written opinion as to whether 
the veteran developed additional cardiac 
disability as a result of VA treatment 
during the April 1988 right thoracotomy; 
the November 1988 punch biopsies of the 
left pretibial area and the right lateral 
lower hip area; the October 1991 left 
cardiac catheterization; and/or the 
November-December 1992 cardiac bypass 
surgery with subsequent pericardial 
window, upper and lower pulmonary 
embolus, atrial fluttering and sternal 
rewiring, and if so, what is the proper 
diagnostic classification and severity of 
such additional disability.

If you do find additional disability, you 
should provide an opinion as to the 
degree of medical probability that such 
additional disability is causally related 
to VA treatment rendered in April 1988, 
November 1998, October 1991, or November-
December 1992, as opposed to the natural 
progress of any underlying disorder.  
Further, you must comment specifically on 
the degree of medical probability that, 
if any additional cardiac disability is 
present, it would have resulted 
regardless of the April 1988 right 
thoracotomy; or the November 1988 punch 
biopsies of the left pretibial area and 
the right lateral lower hip area; or the 
October 1991 left cardiac 
catheterization; or the November-December 
1992 cardiac bypass surgery with 
subsequent pericardial window, upper and 
lower pulmonary embolus, atrial 
fluttering and sternal rewiring.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



